232 F.2d 688
98 U.S.App.D.C. 131
Terry I. BLUE, Appellant,v.Douglas McKAY, Secretary of the Interior, Appellee.
No. 12903.
United States Court of Appeals District of Columbia Circuit.
Argued March 20, 1956.Decided April 12, 1956.

Mr. Welburn Mayock, Washington, D.C., for appellant.
Mr. S. Billingsley Hill, Atty., Dept. of Justice, with whom Mr. Perry W. Morton, Asst. Atty. Gen., was on the brief, for appellee.  Mr. Roger P. Marquis, Atty., Dept. of Justice, also entered an appearance for appellee.
Mr. Robert M. Vaughan, Washington, D.C., filed a brief on behalf of California Land Title Association, as amicus curiae, urging affirmance.
Before PRETTYMAN, FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
Plaintiff (appellant) filed this proceeding praying for a judgment declaring that the United States is rightfully the owner of and has accepted ownership, by treaty and grant from the Republic of Mexico, of the minerals under certain lands in California ceded by the Treaty of Guadalupe Hidalgo, 9 Stat. 922 and that the Mineral Leasing Act of February 25, 1920, 41 Stat. 437, 30 U.S.C.A. § 182, as amended, be declared applicable to the right to develop the minerals under said grant.  Plaintiff further prayed that a mandatory injunction or order be issued directing the defendant (appellee), Secretary of the Interior, and his agent or representative, to reprocess plaintiff's application for an oil and gas lease filed pursuant to the said Mineral Leasing Act and, as of the date of said application, to grant plaintiff's application for an oil and gas lease.  From an adverse judgment, after final hearing, plaintiff appeals.


2
The opinion of Judge McGarraghy in the District Court, D.C.Cir.1955, 136 F. Supp. 315, in our judgment, correctly disposes of the case.

The judgment of the District Court is

3
Affirmed.